DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 16 February 2022 in which claims 13 and 17 were canceled, claims 12, 14 and 18 were amended to change the scope and breadth of the claims, and claims 20-28 were newly added.
	Claims 12, 14-16 and 18-28 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment, filed 16 February 2022, with respect to the rejection of claims 12-19 under 35 U.S.C. § 102(a)(1), as being anticipated by Uchiyama et al., has been fully considered and is persuasive because claim 12 has been amended to delete the recitation “preventing”; and claims 18 and 19 have been amended to delete the recitation “maintaining”. The rejection is hereby withdrawn. 

Applicant’s amendment, filed 16 February 2022, with respect to the rejection of claims 12 and 14-19 under 35 U.S.C. § 103, as being unpatentable over Lee et al.; claim 13 as being unpatentable over Lee et al. in view of Uchiyama et al.; claims 12 and 15-19 as being unpatentable over Hiroyuki; claims 13 and 14 as being unpatentable over Hiroyuki et al., Lee et al. and Uchiyama et al.; has been fully considered and is persuasive. Claims 12, 18 and 19 have been amended to delete “preventing” or “maintaining”. And the independent claims have been amended to more specifically recite “wherein the ceramide comprises a sphingoid moiety of 4,8-sphingadienine or a glucosyl ceramide”. 
The rejections are hereby withdrawn. 

New & Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 16 February 2022, where the limitations in pending claims 12, 14, 18 and 19 as amended now have been changed and claims 20-28 have been newly added.  Therefore, rejections from the previous Office Action, dated 17 August 2021, have been modified and are listed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12, 14-16 and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Evidence-Based Complementary and Alternative Medicine, 2013, cited in previous Office Action) in view of Arkadir et al. (US 2019/0254992, cited in PTO-892), and further in view of Uchiyama et al. (J. Health Sci, 2008, vol. 54, no. 5, pp. 559-566, cited in previous Office Action), as evidenced by Capucho et al. (Dement Neuropsychol, 2011, vol. 5, no. 4, pp. 297-302, cited in PTO-892).
Lee et al. teach administration of glucosylceramide ameliorated the memory impairment in aged mice (title). Lee et al. teach the glucosylceramide formula contains 61.3% glucosylceramide (p.2, right col., first para). Lee et al. teach the glucosylceramide was comprised primarily of ceramide with 4,8-sphinganine (dl8:2) and alpha-hydroxypalmitic acid. Lee et al. teach the double bond at C-4 is trans (p.8).
Lee et al. teach using mice to determine the effect of glucosylceramide on memory function (p.4, left col., last para). Lee et al. teach orally administering glucosylceramide as a food to aged mice. Lee et al. teach using mice as a model of aging (p.6-7). Lee et al. teach glucosylceramide is more bioavailable and more soluble than ceramide; and is hydrolyzed in vivo to generate ceramide (p.8, penultimate para). Lee et al. teach “glucosylceramide plays an important role in anti-inflammatory and memory enhancement, and it could be a potential new therapeutic agent for the treatment of dementia” (p.8, last para). Lee e-t al. also teach glucosylceramide could be a potential new therapeutic agent for the treatment of Alzheimer’s disease (AD; abstract).
Lee et al. teach ceramide is necessary in sphingolipid metabolism, and is a critical second messenger (p.2, second para). Lee et al. teach glucosylceramide is a major sphingolipid in plants such as soybean, corn, rice and wheat. Lee et al. teach glucosylceramide has been shown to improve the skin barrier function through dietary and topical administration. In addition, Lee et a. teach oral administration of glucosylceramide strongly suppressed mRNA expression of the proinflammatory cytokines IL-1β and IL-6 in mice. Lee et al. teach ceramides regulate neuronal survival and differentiation.
While Lee et al. teach treating dementia and improving memory and suggests it may be useful for the treatment of AD, Lee et al. do not expressly disclose treating AD, ameliorating judgement and cognitive function (claims 12, 18 and 19). 
Arkadir et al. teach a therapeutic combination of beta-glycolipids and 4-[(2-amino-3,5-dibromophenyl)methylamino]cyclohexan-1-ol for the treatment of disorders associated with protein misfolding (abstract). Arkadir et al. expressly disclose beta-glycolipids include glucosylceramide (claim 2). Arkadir et al. teach a method of treating AD, dementia, cognitive decline, and early signs or symptoms associated therewith (claims 15, 28, 34). Arkadir et al. teach administering a combination of glucosylcerebroside (GC) and ambroxol at a dose of 1 mg/kg to mice in a Parkinson’s disease model to evaluate its neuroprotective effect (example 2)
Uchiyama et al. teach preparing a beverage containing 0.3% glucosylceramide, prepared from Amorphophallus konjac (A. konjac), (p.559-560, bridging paragraphs; and p.561, Test Beverage). Uchiyama et al. teach orally administering the test beverage to humans for a period of 12 weeks (p.561, Human Study Design). Uchiyama et al. found “test beverage…may alleviate sleeplessness caused by itching, which should help people to lead more active daily lives and improve their quality of life”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer glucosylceramide to a person to ameliorate Alzheimer’s disease, judgement and cognitive function. 
One having ordinary skill in the art would have been motivated to administer glucosylceramide of 4,8-sphingadienine to a person to treat AD, judgement and cognitive function because Lee et al. found it was effective at enhancing memory in aged mice, teach glucosylceramide could be a potential new therapeutic agent for the treatment of AD, and Arkadir et al. teach administering compositions comprising glucosylceramides to treat AD, dementia, cognitive impairment, and early signs or symptoms associated therewith.
The recitation “ceramide is derived from tuber of Amorphophallus konjac and wherein the ceramide comprises a sphingoid moiety of 4,8-sphingadienine or a glucosyl ceramide thereof” in claim 12 is a product-by-process limitation. The chemical structure “ceramide comprises a sphingoid moiety of 4,8-sphingadienen or a glucosylceramide thereof” in claim 12 and “wherein the ceramide is glucosylceramide of said 4,8-sphingadienine” in claim 14 are taught by Lee et al. Patentability is based on the chemical compound itself, and not on where (or what plant) it was obtained from. See MPEP 2113, “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."”. 
The ordinary artisan would have been motivated to administer the ceramide is in a form of food or beverage because Lee et al. teach administering ceramides in the form of a food; and Uchiyama et al. teach administering them in the form of a beverage. 
With respect to dosage, one having ordinary skill in the art would have been motivated to administer the glucosylceramide of Lee et al. at a dose of about 1 mg/kg because Arkadir et al. teach administering compositions comprising glucosylceramides at a dose of 1 mg/kg to treat AD, dementia, cognitive impairment, and early signs or symptoms associated therewith. This dosage lies within the range of claims 21 and 23. 
With respect to concentration by mass (per claims 20, 22 and 24), the skilled artisan would have been motivated to vary the concentration of the glucosylceramide by weight while ensuring the necessary amount is delivered to treat AD and cognitive impairment. See MPEP 2144.05, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”. 
Treating judgement is not defined in the present Specification. It is only described in the context of ameliorating memory, AD and cognition (see para [0117 of the present PGPub). Treating AD, cognitive impairment and memory impairment is expected to result in ameliorating judgement since it is dependent on memory and cognition (as evidenced by Capucho et al., p.297, first full para). 
With respect to the geometry of the double bonds, Lee et al. teach the C4 double bond of 4,8-sphinganine (dl8:2) is trans. The other double bond being cis or trans (per claims 26-28) are the only two geometric isomers that can exist. It is expected cis-8 or trans-8 will have similar properties. See MPEP 2144.09, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 12, 18 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Applicant has only provided arguments against Hiroyuki which is no longer relied upon in the obviousness rejection.


Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759